SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
256
CA 10-02260
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


OTU A. OBOT, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

MEDAILLE COLLEGE, DEFENDANT-RESPONDENT.


OTU A. OBOT, PLAINTIFF-APPELLANT PRO SE.

PHILLIPS LYTLE LLP, BUFFALO (ERICKA N. BENNETT OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered May 25, 2010. The order struck and vacated
the note of issue and certificate of readiness.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Inasmuch as no appeal lies as of right “from an ex
parte order, including an order entered sua sponte” (Sholes v Meagher,
100 NY2d 333, 335; see Bajrovic v Jeff Anders Trucking, 52 AD3d 553),
and permission to appeal has not been granted (see CPLR 5701 [c]), the
appeal must be dismissed (see Mohler v Nardone, 53 AD3d 600).




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court